I do not believe the argument advanced by appellant in her first assignment of error is limited to a manifest weight of the evidence argument. Appellant asserts the trial court's conclusion the account was a joint account is wrong as a matter of contract law. I disagree.
The fact appellant's daughter did not sign the back of Exhibit 10 does not bar the trial court from concluding the realities of ownership created a joint account as a matter of contract law.
I fully concur in the majority's disposition of appellant's second and third assignments of error.